           Case 1:17-cr-00090-NONE-SKO Document 70 Filed 06/23/20 Page 1 of 2


 1   JAMES R. HOMOLA #60244
     Attorney at Law
 2
     2950 Mariposa, Suite 250
 3   Fresno, California 93721
     Telephone: (559) 441-7111
 4
     Attorney for Defendant
 5
     MARCELA HEREDIA
 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
     UNITED STATES OF AMERICA         |
 9                                    |
                  Plaintiff,          |     Case No. 17 CR 90 NONE/SKO
10   vs.                              |
                                      |     STIPULATION AND PROPOSED
11   MARCELA HEREDIA,                 |     ORDER TO CONTINUE
                                      |
12          Defendant.                |
                                      |
13
            Defendant MARCELA HEREDIA by and through her attorney James R. Homola,
14
     and the united States of America, by and through its attorney, Laura Withers,
15
     Assistant U.S. Attorney, hereby stipulate to the following joint request:
16
     that the sentencing hearing scheduled for July 9, 2020 be continued to
17
     October 16, 2020 at 8:30 am.     Delay in sentencing is waived per the Speedy
18
     Trial Act.
19
            The continuance is requested, in part, to permit Ms. HEREDIA to obtain
20
     letters of recommendation for submission to the court, and in anticipation of
21
     the opportunity to appear before the court in person, rather than by
22
     telephone alone.
23
     DATED: June 23, 2020
24

25          /s/ James R. Homola                   /S/ Laura Withers
            JAMES R. HOMOLA                       LAURA WITHERS
26          Attorney for Defendant                Assistant U.S. Attorney
            MARCELA HEREDIA
27

28
         Case 1:17-cr-00090-NONE-SKO Document 70 Filed 06/23/20 Page 2 of 2


 1                                     ORDER
 2
     Pursuant to the stipulation of the parties, the intervening
 3
     period of delay is excluded in the interests of justice,
 4
     pursuant to 18 USC §3161(h)(8)(B)(iv).
 5

 6
     IT IS SO ORDERED.
 7

 8     Dated:   June 23, 2020
                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
